Citation Nr: 0911502	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
of the left upper extremity.  

2.  Entitlement to service connection for diabetic neuropathy 
of the right upper extremity.  

3.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the left lower extremity.  

4.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the right lower extremity.  

5.  Entitlement to an increased rating for generalized 
anxiety reaction with depression, currently evaluated as 30 
percent disabling.  

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for diabetic 
neuropathy of the upper extremities and entitlement to a 
TDIU, granted service connection with noncompensable 
evaluations for diabetic neuropathy of the bilateral lower 
extremities, and continued the 30 percent evaluation assigned 
for generalized anxiety reaction with depression.  

The issues of entitlement to service connection for diabetic 
neuropathy of the bilateral upper extremities, entitlement to 
initial compensable evaluations for diabetic neuropathy of 
the bilateral lower extremities, and entitlement to a TDIU 
due to service-connected disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

The Veteran's generalized anxiety reaction with depression 
does not cause occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected generalized anxiety reaction with 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection was initially granted for mild anxiety 
reaction with depressive features pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9400, with a 10 percent evaluation 
effective April 29, 1972.  See October 1972 rating decision.  
In a June 2000 rating decision, the RO recharacterized the 
disability as generalized anxiety reaction with depression 
and increased the rating assigned to 30 percent, effective 
March 24, 2000.  The Veteran now seeks a rating in excess of 
30 percent.  See VA Form 21-4138 received in September 2006.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Veteran was seen for a 75 minute individual psychotherapy 
session in October 2005, which was an initial interview.  He 
attended on time and discussed his current symptoms of anger, 
flashbacks, feelings of guilt, anxiousness and insomnia.  The 
Veteran indicated that since approximately one year prior, he 
had begun to experience guilt and shame about what he did 
while in Vietnam.  He reported that his problems had been 
affecting him emotionally, especially in coping in social 
events and his fear of losing control.  Mental status 
examination revealed adequate hygiene; appropriate dress; 
calm and normal behavior; cooperative attitude; readily 
spontaneous speech; alert and attentive consciousness; 
orientation in all spheres; depressed mood; expressive 
affect; coherent, logical and goal-directed thought process; 
feelings of guilt and worthlessness; intact memory; fair 
judgment; and good insight.  There was no abnormality of 
perception noted and no suicidal or homicidal ideation.  The 
Veteran agreed to participate in weekly therapy.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
See psychology note.  

In November 2005, the Veteran reported increased 
"flashbacks" of Vietnam events, irritability, and his fear 
of losing control at times.  Mental status examination 
revealed adequate hygiene and appropriate dress; cooperative 
attitude; euthymic mood; appropriate affect; and low pitch 
speech.  There were no audiovisual hallucinations, illusions, 
delusions, ideas of self harm, ideas of reference, ideas that 
he is being persecuted, and no suicidal or homicidal idea or 
plan.  The examiner did note ideas of aggression at times.  
The Veteran's thought process was noted to be coherent, 
relevant and logical, he was oriented in all spheres, memory 
was intact, judgment was good, insight was fair, and there 
was no evidence of dyskinetic movements.  Axis I diagnoses of 
generalized anxiety disorder; prolonged post-traumatic stress 
disorder (PTSD); and depressive disorder not otherwise 
specified (NOS) were made and a GAF score of 50 was assigned.  
See mental health treatment plan follow-up note.  

In February 2006, the Veteran's therapy focused on 
interpersonal relations and was insight oriented.  The 
Veteran expressed his frustration regarding the way that his 
mother raised him and how they are relating to each other 
along time.  He showed interest in working with the issues 
that he had with his mother, sister and son and continued to 
make modifications in the way that he relates with family.  
Mental status examination revealed adequate hygiene; 
appropriate dress; calm and normal behavior; cooperative 
attitude; readily spontaneous speech; alert and attentive 
consciousness; orientation to all spheres; depressed mood; 
full-range affect; coherent, logical and goal-directed 
thought processes; no unusual thought content; no abnormality 
of perception noted or reported; intact memory; good judgment 
and insight; and no suicidal or homicidal ideas.  A GAF score 
of 65 was assigned.  See psychology note.  

In March 2006, mental status examination revealed adequate 
hygiene and appropriate dress; cooperative attitude; euthymic 
mood; appropriate affect; low pitch speech; coherent, 
relevant and logical thought process; orientation in all 
spheres; intact memory; good judgment; and fair insight.  
There were no audiovisual hallucinations, illusions, 
delusions, ideas of self-harm; suicidal or homicidal idea or 
plan, no ideas of persecution, and no evidence of dyskinetic 
movements.  Ideas of occasional aggression were noted.  Axis 
I diagnoses of generalized anxiety disorder; prolonged PTSD; 
and depressive disorder NOS were made and a GAF score of 50 
was assigned.  See mental health treatment plan follow-up 
note.  

The Veteran was seen during an individual psychotherapy 
appointment in October 2006 with complaints of continuing 
"flashbacks" of events in Vietnam.  He also reported 
problems with irritability and indicated that he feared his 
loss of control at times, such that he wanted to be alone.  
Mental status examination revealed adequate hygiene and 
appropriate dress; cooperative attitude; euthymic mood; 
appropriate affect; and low pitch speech.  There were no 
audiovisual hallucinations or illusions; no delusions or 
ideas of self-harm; no suicidal or homicidal ideas or plans; 
no ideas of reference; and no ideas that he was being 
persecuted.  The examiner did report that the Veteran had 
occasional ideas of aggression.  Thought process was 
coherent, relevant and logical, the Veteran was oriented in 
all spheres, memory was intact, judgment was good and insight 
was fair.  There was no evidence of dyskinetic movements.  
Axis I diagnoses of generalized anxiety disorder; prolonged 
PTSD; and depressive disorder NOS were made and a GAF score 
of 60 was assigned.  See mental health treatment plan follow-
up note.  

The Veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in October 2006, at which time 
his medical records were reviewed.  Current treatment for the 
Veteran's psychiatric disorder was noted to be anti-
depressant and anti-anxiety medications and individual 
psychotherapy.  The examiner noted that the therapy's 
effectiveness was good and that the Veteran's medications 
were recently increased due to exacerbation of depressive 
symptoms.  The Veteran reported severe loneliness on a daily 
basis, severe feelings of guilt concerning his service in 
Vietnam, trouble sleeping (approximately four hours per 
night), depressed mood, and being socially withdrawn.  

Psychological examination revealed that the Veteran was 
neatly groomed with unremarkable psychomotor activity.  
Speech was spontaneous, attitude was cooperative, affect was 
constricted, and mood was good.  The Veteran's attention was 
intact and he was able to perform serial sevens and spell and 
word backwards and forwards.  He was oriented to person, time 
and place and thought process and content were unremarkable.  
The Veteran did not report any delusions or hallucinations 
and was able to understand the outcome of behavior and that 
he had a problem.  Intelligence was noted to be average and 
the Veteran was able to interpret proverbs appropriately.  
The examiner indicated that there was no inappropriate, 
obsessive or ritualistic behavior, panic attacks, homicidal 
or suicidal thoughts, or episodes of violence.  Impulse 
control was noted to be good, the Veteran was able to 
maintain minimum personal hygiene, there was no problem with 
activities of daily living, and remote, recent and immediate 
memory were all normal.  

The Veteran reported that he had retired in 1999 as a result 
of a cardiac condition.  An Axis I diagnosis of generalized 
anxiety disorder with depressed features was made and the 
examiner reported that there were no other mental disorders 
found.  A GAF score of 60 was assigned.  The examiner 
reported that there was no total occupational and social 
impairment due to mental disorder signs and symptoms but did 
indicate that the signs and symptoms of the Veteran's mental 
disorder do result in deficiencies in family relations and 
mood.  More specifically, the Veteran had broken up with his 
common law wife due to economic conflicts and that he 
reported feelings of loneliness, guilt, trouble sleeping, 
depressed mood, and social withdrawal.  The examiner reported 
that the Veteran's symptoms are controlled by continuous 
medication.  

The Veteran underwent a VA C&P initial evaluation for PTSD 
examination in July 2007, at which time his claims folder and 
medical records were reviewed.  The Veteran reported feeling 
anxious and lonely but the VA examiner indicated that he did 
not specify the frequency, severity or duration of his 
psychiatric symptoms.  He reported living alone and having 
been separated from his common law wife for four years.  The 
Veteran denied drinking, smoking, drug use, and legal 
problems (other than his divorce).  He indicated that he had 
been unemployed since soon after his myocardial infarction 
(MI) and was fired due to his long absence.  The Veteran 
reported occupying his time by reading, doing chores around 
the house, visiting friends and going to auto shows.  

Psychiatric examination revealed that the Veteran was clean 
and appropriately dressed.  Psychomotor activity was 
unremarkable, speech was spontaneous, clear and coherent, 
attitude was cooperative and attentive, affect was 
constricted, and mood was depressed.  Attention was intact 
and the Veteran was able to perform serial sevens and to 
spell a word backwards and forwards.  He was oriented to 
person, time and place, thought process and content were 
unremarkable, and there were no delusions.  The Veteran was 
able to understand the outcome of behavior and understood 
that he had a problem.  Intelligence was noted to be average.  
The examiner noted that the Veteran was able to sleep for 
four hours with medication and slept during the day time.  
The Veteran's behavior was reported to be inappropriate but 
he was able to interpret proverbs appropriate and had no 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts, or episodes of violence.  Impulse control 
was good and the Veteran was able to maintain minimum 
personal hygiene and had no problems with activities of daily 
living.  Recent, remote and immediate memory was normal.  

The examiner reported that the symptoms described reflect a 
mild impairment of the Veteran's social and interpersonal 
functioning.  The examiner further reported that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  An 
Axis I diagnosis of generalized anxiety disorder with 
depressed features was made and a GAF score of 60 was 
assigned.  The examiner indicated that the Veteran remained 
depressed and anxious and appeared to be in need of continued 
psychiatric treatment and support.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for generalized anxiety 
reaction with depression.  The Board acknowledges the GAF 
scores assigned to the Veteran throughout the appeal period 
have ranged between 50 and 65.  A GAF of 41 to 50 represents 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  A GAF of 51 to 60 
represents moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  A GAF of 61 to 
70 represents some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  A GAF score 
generally reflects an examiner's finding as to the Veteran's 
functioning score on that day and, like an examiner's 
assessment of the severity of a condition, is not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).  

In this case, the subjective symptoms exhibited by the 
Veteran do include feelings of guilt and worthlessness, 
anxiety, loneliness, irritability, fear of losing control, 
ideas of aggression, impaired sleep, depressed mood, social 
withdrawal, and constricted affect.  There is no evidence, 
however, of such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Importantly, the Veteran reported visiting friends and going 
to auto shows during the July 2007 VA examination and he has 
consistently reported not being able to work as a result of 
cardiovascular, rather than psychiatric, problems.  In 
addition, the October 2006 examiner reported that the signs 
and symptoms of the Veteran's mental disorder result in 
deficiencies in family relations and mood but that the 
Veteran was not totally impaired in the occupational and 
social realms.  The July 2007 examiner noted that the 
Veteran's symptoms reflected a mild impairment of his social 
and interpersonal functioning.  For all these reasons, a 
rating in excess of 30 percent for generalized anxiety 
reaction with depression is not warranted, as the evidence of 
record does not more nearly approximate the criteria for the 
next higher rating.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's generalized 
anxiety reaction with depression cause impairment in 
occupational and social functioning, but such impairment is 
contemplated by the rating criteria and the Board finds that 
the rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.




III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See September 2006 letter.  This letter also notified the 
Veteran that disabilities are rated on the basis of 
diagnostic codes, and depending on the disability involved, a 
rating from 0 percent to as much as 100 percent would be 
assigned.  He was also provided with examples of the types of 
evidence that he should inform VA about or provide, including 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
had on his employment and daily life.  

Although the veteran was not provided notice of the 
diagnostic code under which his disability is rated, there is 
no prejudice because he was provided with notice of 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 in the October 2007 statement 
of the case (SOC) and had previously been provided with 
notice of the 30 and 50 percent rating criteria in the March 
2007 rating decision.  Therefore, a reasonable person could 
be expected to understand what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  In response to the September 2006 letter 
from the RO, the Veteran reported that he had no other 
information or evidence to give VA to support his claim, and 
he indicated a desire to have his claim decided as soon as 
possible.  See VCAA notice response.  In his October 2007 VA 
Form 9, the Veteran asked VA to take into consideration all 
the medical evidence already submitted and on the record to 
decide the appeal.  This statement indicates that he had 
nothing further to submit.  Accordingly, the duty to notify 
has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been obtained 
and he was afforded several appropriate VA examinations in 
connection with his claim.  The Board does note that records 
from the Social Security Administration (SSA) have not been 
obtained in conjunction with this claim.  As the September 
2000 SSA decision reveals that the Veteran was found to be 
disabled since May 20, 1999, and presumably any records 
associated with the SSA's grant of benefits would have pre-
dated his September 2006 claim for increased rating, the 
Board finds not prejudice in proceeding without obtaining 
these records.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating in excess of 30 percent for generalized anxiety 
reaction with depression is denied.  





REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The Veteran seeks service connection for diabetic neuropathy 
of the bilateral upper extremities and has been granted 
service connection for diabetic neuropathy of the bilateral 
lower extremities.  During a November 2006 VA C&P diabetes 
mellitus examination, the Veteran was diagnosed with 
"clinical evidence of peripheral neuropathy."  The RO based 
its grant of service connection for diabetic neuropathy of 
the bilateral lower extremities on a February 10, 2005 VA 
record of treatment that indicates the Veteran complained of 
cramps with pain in his lower extremities and contains an 
assessment of "diabetes neuropathies, start in gabapentin."  
See primary care follow up note.  VA records indicate that 
the Veteran's problem list includes "diabetic 
neuropathies."  See November 2005 primary care follow up 
note.  

The Board finds that it is unclear from the November 2006 VA 
examination report and the February 2005 and November 2005 
primary care follow up notes what the current severity of the 
Veteran's diabetic neuropathy of the bilateral lower 
extremities is and whether the Veteran does or does not have 
diabetic neuropathy of the bilateral upper extremities.  In 
light of the foregoing, the Board finds that fundamental 
fairness to the Veteran warrants the conduction of an 
appropriate examination to determine whether he does have 
diabetic neuropathy of the bilateral upper extremities and to 
obtain a full assessment of his service-connected diabetic 
neuropathy of the bilateral lower extremities.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Recent VA treatment records should 
also be obtained.  

The Veteran also seeks entitlement to a TDIU due to service-
connected disability based on his psychiatric, cardiovascular 
and diabetic conditions.  He has not, however, been afforded 
an appropriate VA examination to determine whether any of his 
service-connected disabilities (type II diabetes mellitus; 
generalized anxiety reaction with depression; coronary artery 
disease; diabetic neuropathy of the right and left lower 
extremities) prevent him from maintaining substantially 
gainful employment.  Fundamental fairness warrants the 
scheduling of an examination specific to the Veteran's claim 
for a TDIU.  

Review of the claims folder reveals that the Veteran is in 
receipt of SSA benefits.  See September 2000 SSA Decision.  
The medical and legal documents pertaining to this award have 
not been associated with the claims folder.  The possibility 
that SSA records could contain evidence relevant to the 
remaining claims on appeal cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The claims, therefore, must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2008).

Lastly, the veteran should be provided notice concerning what 
the evidence must show to support a claim for secondary 
service connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter regarding 
his claim for service connection for 
diabetic neuropathy of the upper 
extremities, to include what the evidence 
must show to substantiate a claim for 
secondary service connection.  See 38 
C.F.R. § 3.310.

2.  Obtain the veteran's treatment 
records from the San Juan VA Medical 
Center, dated since March 2007.  

3.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Thereafter, schedule the Veteran for 
a VA neurological examination of his 
upper and lower extremities.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies, to include an electromyogram 
(EMG), should be performed.

The examiner should identify any nerve(s) 
affected by the Veteran's service-
connected diabetic neuropathy of the 
bilateral lower extremities.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves involved.  

The examiner is also asked to comment on 
whether the Veteran has diabetic 
neuropathy of the bilateral upper 
extremities.  

The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Schedule the Veteran for an 
appropriate VA examination in conjunction 
with his claim for a TDIU.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (i.e., type II diabetes 
mellitus; generalized anxiety reaction 
with depression; coronary artery disease; 
diabetic neuropathy of the right and left 
lower extremities; any other disability 
determined to be service connected), as 
opposed to any nonservice-connected 
disabilities and advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


